Montgomery, J.
This is a bill filed by the attorney general, on relation of certain taxpayers of the city of Detroit, praying an injunction to restrain the enforcement of an ordiriance of that city, the first section of which reads as follows:
“Section 1. That hereafter eight hours shall constitute a day’s work for all laborers, workmen, mechanics, steam engineers and engineers’ assistants, who may be employed by or in behalf of the city of Detroit, or any of its authorized boards or officers, or who may be employed by contractors or subcontractors in work done or executed *526under contracts with the said city of Detroit, or its various authorized boards or officers.”
It appears by the bill that two contracts were entered into by the city, one for the job printing for the year ending June 30, 1908, and the other for book binding for the same period. The city first advertised and received bids for the work with no reference to the ordinance in question. Under the first advertisement, the HoughtonJacobson Printing Co. bid 46 per cent, off schedule price. Under the second advertisement, the bid was '25 per cent, off the schedule price for the same work. This latter bid was accepted by the city, although it made an increase in cost to the city for the job printing for the fiscal year of upwards of $3,000 over what the same company had offered to do the same work for under the first advertisement. As to the book binding, a similar discrepancy between the bids of those not agreeing to be bound by the terms of this ordinance and those who did is shown, the difference in the contract upon the different bases being $5,000.
Upon the hearing, the circuit court determined the case in favor of the complainant and enjoined the enforcement of the ordinance. The city appeals.
The solicitor for the city frankly states that he does not think the question involved comes within the rule which involves the exercise of the police power, for the reason that no element of safety or health is involved in the employment. The question may therefore be determined on narrow grounds. We are not called upon to disaffirm the power of the State to limit the number of hours of labor to be permitted by those engaged in public work, as to which question see Atkin v. Kansas, 191 U. S. 207. Nor are we called upon to determine whether the city may by ordinance prescribe the course of its own officers in employing laborers for the city, as to which see Gadd v. City of Detroit, 142 Mich. 683.
But the question is whether the State has delegated to *527the city the authority to fix the number of hours which a contractor for public work may require of his workmen, or whether, on the other hand, such a provision is inconsistent with the free competition which the charter of the city contemplates and requires among bidders for such work.
Section 241 of the city charter (compilation of 1904) provides as follows:
“No contract for the purchase of any real estate, or for the construction of any public building * * or for any work to be done, or for purchasing or furnishing any material, printing or supplies for said corporation, if the purchase of said real estate, or the expense of such construction, repairs, work, printing, materials, or supplies shall exceed $200, shall be let or entered into except to and with the lowest responsible bidder with adequate security.”
We agree entirely with the view expressed by the circuit judges that power has not been given to the common council to pass an ordinance like that in question so far as it relates to contract work, and that, in the absence of a grant of such power, the council has'no authority to pass the ordinance in so far as it relates to contract work. In our View, such an ordinance is inconsistent with section 241 of the charter, which requires the letting of the contract to the lowest responsible bidder.
The decree is affirmed, with costs.
Ostrander, Hooker, Moore, and McAlvay, JJ., concurred.